         Case 1:14-cv-00653-VEC Document 272 Filed 11/01/18 Page 1 of 2



                                  LAW OFFICES OF
                           WONG, WONG & ASSOCIATES, P.C.
 RAYMOND H. WONG *                       150 BROADWAY, SUITE 1588                         NEW JERSEY OFFICE
 VALERIE Y. C. WONG *                       NEW YORK, NY 10038                        12 ROSZEL RD, STE A102
 ____________                               PHONE: (212) 566-8080                        PRINCETON, NJ 08540
                                          FACSIMILE: (212) 566-8960                      PHONE: (609) 520-1668
 ANTONY LEMBERSKY *                                                                  FACSIMILE: (609) 520-1168
 NATALYA RUTCHYK *
 EFRAIM S. LIPSCHUTZ ‡                                                               * MEMBER NY & NJ BARS
 ROBERT JUN ‡                                                                        # MEMBER NY & CT BARS
                                                                                          ‡ MEMBER NY BAR




November 1, 2018

VIA ECF Filing
Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                Re:     Huang v. WCJ Seafood Restaurant, et al.
                                        Case No.: 1:14-cv-00653(VEC)

Dear Judge Caproni:

This Firm formerly represented Plaintiff Wen Bin Huang (“Huang” or the “Plaintiff”) in the above
captioned action. This letter is made pursuant to Court Order dated October 24, 2018 [ECF Doc.
No. 266] and in response to Plaintiff’s letter dated October 31, 2018 [ECF Doc. No. 271]. This
Firm respectfully requests that the Plaintiff provide the demanded response to this Firm’s
Interrogatory.

Plaintiff is misconstruing this Firm’s demand; we are not saying the Interrogatory responses were
not verified, however the response to ostensibly the most important Interrogatory is deficient.

As explained in this Firm’s previous letter, the outstanding Interrogatory requests, inter alia, the
basis for alleging the Firm’s hours were unreasonable, excessive, and otherwise basis for bringing
this ancillary action. In response, Plaintiff states “see bases, theories, and reasons stated in Dkt No.
258”. Document No. 258 is Plaintiff’s Trial Memorandum. The issue is that Document No. 258 is
not a verified document and pointing this Firm to such document does not provide this Firm with
a verified document. Since there are no depositions in this ancillary action, a sworn statement
laying out the grounds for Plaintiff’s “grievances” against the Firm is of the utmost importance
and necessity.

While Document No. 258 is “Plaintiff’s” memo, it is not a verified document any more than any
letter submitted by her counsel.


                                                   1
         Case 1:14-cv-00653-VEC Document 272 Filed 11/01/18 Page 2 of 2



This Firm demanded, and still does, that Plaintiff correct this issue. Plaintiff can either provide a
verification for Document No. 258, which if she claims she was previously incorporating the
document by reference should be simple; or provide a separate detailed response to the outstanding
Interrogatory.

Accordingly, this Firm requests that Plaintiff respond and cure the deficiency. In the alternative,
Wong Wong requests a telephone conference to resolve this issue.

Thank you for your time and attention. Please do not hesitate to contact the undersigned if you
have any questions.


                                                      Respectfully submitted,
                                                      Wong, Wong & Associates, P.C.
                                                      _____/s/Antony Lembersky______
                                                      Antony Lembersky, Esq. (AL5885)
                                                      Former Attorneys for Plaintiff
                                                      150 Broadway, Suite 1588
                                                      New York, New York 10038
                                                      Tel: (212) 566-8080
                                                      Fax: (212) 566-8960




                                                 2
